IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 17, 2009

                                     No. 08-10193                      Charles R. Fulbruge III
                             Consolidated w/ No. 08-10540                      Clerk



THE VERIZON EMPLOYEE BENEFITS COMMITTEE

                                           Plaintiff - Appellant-Cross-Appellee
v.

MICHAEL FRAWLEY

                                           Defendant - Appellee-Cross-Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:05-CV-2105


Before GARZA and PRADO, Circuit Judges.*
PER CURIAM:**
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Judge HIGGINBOTHAM heard argument in this case but thereafter recused. The
case is being decided by a quorum. 28 U.S.C. § 46(d).
       **
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.